Citation Nr: 1606420	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  06-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

 2.  Entitlement to service connection for sleep apnea.
 
 3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to July 1976.  It appears he also had a Reserve period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2008, the Veteran presented testimony before the Board; a transcript of that hearing is of record.  

The matter was previously before the Board in November 2008, July 2010, and June 2012, wherein the claims were remanded for further development.  In April 2015, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for a kidney disability.  The de novo claim for a kidney disability, as well as the claims for heart disability and sleep apnea, was remanded for further development.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension STILL has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the again AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Adjudication of the claims for a kidney disability, heart disability and sleep apnea on the merits is once again deferred pending proper adjudication of the claim for hypertension.  In June 2012, the Board directed the AOJ to adjudicate the issue of whether new and material evidence had been submitted sufficient to reopen the previously disallowed claim of entitlement to service connection for hypertension prior to final adjudication of his claimed heart, kidney, and sleep apnea disabilities. 

In a March 2013 supplemental statement of the case (SSOC), the AOJ determined that new and material evidence had been submitted to reopen the claim for hypertension, but the underlying claim for hypertension was denied.  The Board reiterates that simply because the issue was included in the SSOC, and is inextricably intertwined with the claims for heart, kidney, and sleep disabilities (the Veteran claims these disabilities are secondary to his hypertension and/or heart condition), does not establish that the Board has jurisdiction of this issue. 

To date, the Veteran has not been given notice of his appellate rights nor the opportunity to perfect an appeal of a decision denying the claim for hypertension.  The AOJ has yet again failed to comply with the remand orders of the Board.  As such, a remand is again necessary to allow the AOJ to properly adjudicate the Veteran's request to reopen his previously disallowed claim of service connection for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

Additionally, the Board finds that confirmation of the exact dates of the Veteran's Reserve service is necessary, to include dates of active and inactive duty training.  38 C.F.R. § 3.159.

The Board also finds that the March 2013 VA kidney examination was not adequate (no rational provided for opinions expressed).  The Veteran has not been afforded a VA examination in connection with his claims of service connection for a heart disability and sleep apnea.  The Veteran claims that his heart, kidney, and sleep apnea disabilities are the result of hypertension and/or a heart disability.  He additionally claims that his conditions first manifested in service.  Adjudication of the claim for hypertension is pending.  Service treatment records contain treatment for urethritis, urinary problems, epididymitis, trichomonas, and urinary tract infections.  Blood pressure readings ranged from 138/64 in December 1972 to 140/90 in June 1975.  Reserve treatment records dated in August 1979 indicate providers were trying to rule out urinary tract infection and kidney hypertension.  Post-service, the Veteran had been diagnosed with sleep apnea, end stage renal disease, congestive heart failure, and coronary artery disease.  A VA examination is necessary to determine the nature and etiology of the claimed conditions.  McClendon v. Nicholson, 20 Vet. App. 79   (2006).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand. 38 C.F.R. § 3.159(c)(1) . 

The RO should ensure that all due process requirements are met. The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal. 38 U.S.C.A. § 5103A (b)  (West 2002).

 Accordingly, the case is REMANDED for the following action:
 
 1. Obtain copies of any ongoing VA clinical records not on file pertaining to treatment of the claimed conditions. All records and/or responses received should be associated with the claims file.
 
2.  Contact the appropriate record depository and confirm the exact dates of the Veteran's Reserve service, to include dates of active and inactive duty training.  All records and/or responses received should be associated with the claims file.

3. Schedule the Veteran for the appropriate VA examinations for his heart disability, kidney disability, and sleep apnea.  All indicated tests and studies must be performed.  The examiner should describe all findings in detail.   

** Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.

Heart Disability: The examiner should offer an opinion in response to the following: is the Veteran's heart disability (list specific disability) at least as likely as not (a 50% or higher degree of probability) related to service.  

Additionally, the examiner must indicate whether (i) the heart disability first manifested in service and continued after service; or (ii) first manifested after service and was caused by some aspect of military service; or (iii) if first manifested after service and not due to some aspect of military service, identify the etiology of the claimed disability, to include answering whether it is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service or nonservice-connected disorder.   

Kidney Disability: The examiner should offer an opinion in response to the following: is the Veteran's kidney disability (list specific disability) at least as likely as not (a 50% or higher degree of probability) related to service.  

Additionally, the examiner must indicate whether (i) the kidney disability first manifested in service as urethritis, urinary problems, epididymitis, trichomonas, and urinary tract infections and continued after service; or (ii) first manifested after service and was caused by some aspect of military service; or (iii) if first manifested after service and not due to some aspect of military service, identify the etiology of the claimed disability, to include answering whether it is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service or nonservice-connected disorder.   In answering this question, the examiner must also address the opinions of the March 2013 VA examiner.  

Sleep apnea: The examiner should offer an opinion in response to the following: is the Veteran's sleep apnea at least as likely as not (a 50% or higher degree of probability) related to service.  

Additionally, the examiner must indicate whether (i) the sleep apnea first manifested in service and continued after service; or (ii) first manifested after service and was caused by some aspect of military service; or (iii) if first manifested after service and not due to some aspect of military service, identify the etiology of the claimed disability, to include answering whether it is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service or nonservice-connected disorder.   

 4.  After complying with the duties to notify and assist the Veteran, separately adjudicate in a rating decision the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension.  The Veteran should be informed that he must file a timely and adequate notice of disagreement and, following the issuance of a statement of the case, substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.302(b).  If a timely notice of disagreement and substantive appeal are not filed, the claim should not be certified to the Board.
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for kidney, heart, and sleep apnea disabilities in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






